DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 13, & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuck (US Patent # 2,903,504).
Regarding Claim 1, Tuck discloses a feedthrough (i.e. electrical feedthrough connector), comprising: 
a main body (i.e. tubular metallic shell 11) having at least one passage opening that extends through the main body; 
at least one first functional element (i.e. electrical conductor 13 or two terminal conductor 16) which is disposed within the at least one passage opening and is connected to the main body in a fluid-tight manner; and 
an insulation material (i.e. plastic insulating material 10) that surrounds at least some regions of the at least one first functional element and establishes the fluid-tight connection to the main body, wherein, within the at least one first functional element, there is a pressure-guiding channel (i.e. hollow section 14) by which pressure components that have arisen as a result of pressure are guided from within the at least one first functional element outward to the surrounding insulation material such that a pressure resistance of the fluid-tight connection of the at least one first functional element to the main body is elevated (Fig. 1-4; Column 1, lines 19-22, 38-56; Column 1, line 71- Column 3, line 74).  

Regarding Claim 2, Tuck discloses that the pressure components that have arisen as a result of the pressure are directed perpendicular to a longitudinal direction of the at least one passage opening from within the at least one first functional element outward to the surrounding insulation material (Fig. 1-4; Column 1, lines 19-22, 38-56; Column 1, line 71- Column 3, line 74). The surrounding insulation material is pressed into indentation 12 of metallic shell 13.

Regarding Claim 3, Tuck discloses that the at least one first functional element (i.e. electrical conductor 13 or two terminal conductor 16) is in tubular form at least in sections with a tube wall surrounding an internal cavity (i.e. hollow section 14) and the internal cavity or parts of the internal cavity form the pressure-guiding channel of the at least one first functional element (Fig. 1-4; Column 1, lines 19-22, 38-56; Column 1, line 71- Column 3, line 74).

Regarding Claim 13, Tuck discloses that the main body (i.e. tubular metallic shell 11) comprises at least one of a metal, steel, stainless steel, an FeCo alloy, titanium, a titanium alloy, aluminum, an aluminum alloy, an iron-nickel alloy, or a nickel-chromium alloy (Fig. 1-4; Column 1, lines 19-22, 38-56; Column 1, line 71- Column 3, line 74).

Regarding Claim 16, Tuck discloses that the at least one first functional element (i.e. electrical conductor 13 or two terminal conductor 16) comprises at least one of a metal or copper (Fig. 1-4; Column 1, lines 19-22, 38-56; Column 1, line 71- Column 3, line 74). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuck (US Patent # 2,903,504) in view of Eppley (US Patent # 4,792,503).
Regarding Claim 4, Tuck does not explicitly disclose a second functional element which is disposed within the internal cavity of the at least one first functional element in tubular form.  
Eppley teaches a second functional element (i.e. central nickel core 13 or central pin member 23) which is disposed within the internal cavity of the at least one first functional element (i.e. stainless steel sleeve 14 or case structure 22) in tubular form (Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44).  
Eppley teaches a hermetic seal for an electrical conductor feedthrough similar to the one disclosed by Tuck. Eppley teaches that it is well known in the art for said electrical conductor to have a composite structure in which a central core or pin member is disposed within an internal cavity of a sleeve or case structure in order to obtain an improved seal structure. It would have been obvious to one skilled in the art to provide such a composite structure to the electrical conductor of Tuck, as taught by Eppley, in order to improve the structure of the seal of the feedthrough.

Regarding Claim 5, Tuck does not explicitly disclose a second functional element which is disposed within the at least one first functional element.  
Eppley teaches a second functional element (i.e. central nickel core 13 or central pin member 23) which is disposed within the at least one first functional element (i.e. stainless steel sleeve 14 or case structure 22) (Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44).  
Eppley teaches a hermetic seal for an electrical conductor feedthrough similar to the one disclosed by Tuck. Eppley teaches that it is well known in the art for said electrical conductor to have a composite structure in which a central core or pin member is disposed within an internal cavity of a sleeve or case structure in order to obtain an improved seal structure. It would have been obvious to one skilled in the art to provide such a composite structure to the electrical conductor of Tuck, as taught by Eppley, in order to improve the structure of the seal of the feedthrough.

Regarding Claim 6, Tuck does not explicitly disclose that there remains an interspace that forms the pressure- guiding channel between the at least one first functional element and the second functional element disposed therein.  
Eppley teaches that there remains an interspace (i.e. space where high temperature nickel brazing 15 is applied between stainless steel sleeve 14 and central nickel core 13 or space where high temperature brazing 24 is applied between case structure 22 and central pin member 23) that forms the pressure- guiding channel between the at least one first functional element and the second functional element disposed therein (Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44).  
Eppley teaches a hermetic seal for an electrical conductor feedthrough similar to the one disclosed by Tuck. Eppley teaches that it is well known in the art for said electrical conductor to have a composite structure in which a central core or pin member is disposed within a sleeve or case structure in order to obtain an improved seal structure. It would have been obvious to one skilled in the art to provide such a composite structure to the electrical conductor of Tuck in which a space is provided for brazing between the parts, as taught by Eppley, in order to improve the structure of the seal of the feedthrough.

Regarding Claim 7, Tuck does not explicitly disclose a connecting material that surrounds at least some regions of the second functional element and establishes a fluid-tight connection with the at least one first functional element.  
Eppley teaches a connecting material (i.e. high temperature nickel brazing 15 or high temperature brazing 24) that surrounds at least some regions of the second functional element (i.e. central nickel core 13 or central pin member 23) and establishes a fluid-tight connection with the at least one first functional element (i.e. stainless steel sleeve 14 or case structure 22) (Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44).  
Eppley teaches a hermetic seal for an electrical conductor feedthrough similar to the one disclosed by Tuck. Eppley teaches that it is well known in the art for said electrical conductor to have a composite structure in which a central core or pin member is disposed within a sleeve or case structure in order to obtain an improved seal structure. It would have been obvious to one skilled in the art to provide such a composite structure to the electrical conductor of Tuck in which a space is provided for brazing between the parts, as taught by Eppley, in order to improve the structure of the seal of the feedthrough.

Regarding Claim 8, Tuck does not explicitly disclose that the connecting material is disposed terminally on the at least one first functional element.  
Eppley teaches the connecting material (i.e. high temperature nickel brazing 15 or high temperature brazing 24) is disposed terminally on the at least one first functional element (i.e. stainless steel sleeve 14 or case structure 22) (Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44).    
Eppley teaches a hermetic seal for an electrical conductor feedthrough similar to the one disclosed by Tuck. Eppley teaches that it is well known in the art for said electrical conductor to have a composite structure in which a central core or pin member is disposed within a sleeve or case structure in order to obtain an improved seal structure. It would have been obvious to one skilled in the art to provide such a composite structure to the electrical conductor of Tuck in which a space is provided for brazing between the parts, as taught by Eppley, in order to improve the structure of the seal of the feedthrough.

Regarding Claim 9, Tuck does not explicitly disclose that the connecting material at least one of is disposed terminally on a nonpressurized side of the feedthrough or forms an end of the pressure-guiding channel 
Eppley teaches that the connecting material (i.e. high temperature nickel brazing 15 or high temperature brazing 24) at least one of is disposed terminally on a nonpressurized side of the feedthrough or forms an end of the pressure-guiding channel (Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44). 
Eppley teaches a hermetic seal for an electrical conductor feedthrough similar to the one disclosed by Tuck. Eppley teaches that it is well known in the art for said electrical conductor to have a composite structure in which a central core or pin member is disposed within a sleeve or case structure in order to obtain an improved seal structure. It would have been obvious to one skilled in the art to provide such a composite structure to the electrical conductor of Tuck in which a space is provided for brazing between the parts, as taught by Eppley, in order to improve the structure of the seal of the feedthrough.

Regarding Claim 10, Tuck in view of Eppley discloses that at least one of the following is satisfied: 
a whole of the at least one first functional element (i.e. stainless steel sleeve 14) is in tubular form and extends through the at least one passage opening of the main body (i.e. stainless steel header 11/20); 
BZI0032.US14a whole of the second functional element (i.e. central nickel core 13) extends through an internal cavity of the at least one first functional element in tubular form; 
there remains an annular interspace that forms the pressure-guiding channel between the at least one first functional element and the second functional element disposed therein; or 
the second functional element is surrounded by the connecting material (i.e. high temperature nickel brazing 15) in an annular manner and the connecting material forms an end of the pressure-guiding channel (Eppley: Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44).

Regarding Claim 11, Tuck in view of Eppley discloses that at least one the following is satisfied: 
the at least one first functional element (i.e. stainless steel sleeve 14) has a lower coefficient of thermal expansion than the second functional element (i.e. central nickel core 13); 
the second functional element has a higher electrical conductivity than the at least one first functional element; or 
the connecting material between the at least one first functional element and the second functional element has a lower hardness than the insulation material between the at least one first functional element and the main body (Eppley: Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44). Nickel is known in the art to have a higher electrical conductivity than stainless steel. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 12, Tuck in view of Eppley discloses that at least one of the following is satisfied: 
the second functional element (i.e. central nickel core 13) comprises at least one of a metal or copper; or 
the connecting material (i.e. high temperature nickel brazing 15) comprises at least one of a metal, an alloy, or a hard solder (Eppley: Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44).
Regarding Claim 14, Tuck does not explicitly disclose that the insulation material comprises at least one of glass, glass-ceramic material, or ceramic material.  
Eppley teaches that the insulation material (i.e. annular glass ring 12 or glass ring 21) comprises at least one of glass, glass-ceramic material, or ceramic material (i.e. aluminoborate glass such as Fusite #425 glass) (Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the insulation material of Tuck be an aluminoborate glass, as taught by Eppley, in order to provide a reliable seal and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 15, Tuck in view of Eppley discloses a pressure vitrification in which the at least one of glass, glass-ceramic material, or ceramic material (i.e. aluminoborate glass such as Fusite #425 glass) of the insulation material (i.e. annular glass ring 12 or glass ring 21) is connected in each case in a fluid-tight manner at least in some regions to the main body (i.e. stainless steel header 11/20) and the at least one first functional element (i.e. stainless steel sleeve 14 or case structure 22) (Eppley: Fig. 1 & 3; Column 1, line 37-51; Column 2, line 52- Column 3, line 44).  Eppley teaches that the aluminoborate glass of the glass ring is bonded to the stainless steel header and the stainless steel sleeve and hermetically sealed.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuck (US Patent # 2,903,504) in view of Suttner et al. (US Patent Application Publication # 2019/0006066).
Regarding Claim 17, Tuck does not explicitly disclose that the feedthrough has a pressure resistance of at least 400 bar.  
Suttner teaches the feedthrough has a pressure resistance of at least 400 bar (i.e. more than 1000 bar) (Fig. 1; Paragraphs 0003, 0012, 0016, 0024, 0038, 0083-0084, 0112, 0115).  
Suttner teaches that it is well known in the art of high pressure feedthroughs to obtain a pressure resistance of more than 1000 bar. It would have been obvious to one skilled in the art that, due to Tuck disclosing the structure of the independent claim, the feedthrough of Tuck would have a similar pressure resistance, as taught by Suttner. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 18, Tuck does not explicitly disclose that the feedthrough has a pressure resistance of at least 600 bar.
Suttner teaches the feedthrough has a pressure resistance of at least 600 bar (i.e. more than 1000 bar) (Fig. 1; Paragraphs 0003, 0012, 0016, 0024, 0038, 0083-0084, 0112, 0115).  
Suttner teaches that it is well known in the art of high pressure feedthroughs to obtain a pressure resistance of more than 1000 bar. It would have been obvious to one skilled in the art that, due to Tuck disclosing the structure of the independent claim, the feedthrough of Tuck would have a similar pressure resistance, as taught by Suttner. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847